Filed 11/7/13 P. v. Cook CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C072995

                   Plaintiff and Respondent,                                      (Super. Ct. No. 10F5282)

         v.

JASON C. COOK,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
         Because this matter was resolved by plea, the facts are taken from the stipulated
factual basis in the sheriff’s report, as described in the probation report.




                                                             1
       Defendant and his girlfriend Nichole Wagner got into an argument over a child
custody issue. He grabbed her by the throat, lifted her off the ground and slammed her
against a wall. He chased her outside, picked up a firewood log and threw it at her.
Defendant then left with their daughter. A complaint deemed the information charged
defendant with assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)),1 child
abuse (§ 273a, subd. (a)) and battery on a cohabitant (§ 243, subd. (e)(1)). The complaint
also alleged defendant had served four prior prison terms. (§ 667.5, subd. (b).)
       Defendant pleaded no contest to assault with a deadly weapon and admitted one
prior prison term enhancement allegation. The trial court dismissed the remaining
charges and enhancement allegations with a Harvey2 waiver. The parties agreed to a
sentencing lid of three years in prison.
       The trial court sentenced defendant to an aggregate term of three years in prison
and ordered defendant to pay a $720 restitution fine (§ 1202.4, subd. (b)) and imposed a
$720 parole revocation fine, suspended unless defendant’s parole was revoked; a $40
court security fee (§ 1465.8), a $30 court facilities assessment (Gov. Code, § 70373) and
$688.50 in direct victim restitution (§ 1202.4, subd. (f)). The trial court awarded
defendant 302 days of presentence custody credit. Defendant did not obtain a certificate
of probable cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requested the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have



1 Undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal. 3d 754.


                                             2
elapsed and we have received no communication from defendant. We have undertaken
an examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.



                                                                MURRAY                , J.



We concur:



             MAURO                 , Acting P. J.



             HOCH                 , J.




                                            3